 

OS/O1/Z0]Y Of SY FAX 304 B29 703 SAO. CLARK s PleRKer) apkenne on,
ee Base 119-¢r-00027IMK-MJA Documént t “Filed 'tb/o119 Page SbF S BABS wai °?/° 12

UNITED STATES DISTRICT COURTFORTHE = FILED
NORTHERN DISTRICT OF WEST VIRGINIA

MAY -1 2019

US, DISTRICT cou

 

 

 

CLARKSBURG, wo GAYYND
UNITED STATES OF AMERICA, nv 26301
Criminal No. | Gey 2 7
v. TMK
Hie
SCOTT D. TINGLER Violations: 21 U.S.C, § 841(a)d)
21 U.S.C. § 841(B)((C)
Defendant. 21 U.S.C. § 846
26 U.S.C. § 7206(1)
INFORMATION
The United States Attorney charges that:
COUNT ONE

(Conspiracy to Distribute Controlled Substances
Outside the Bounds of Professional Medical Practice)

Between in or about 2014, through at least in or about August 14, 2018, im Monongalia County,
within the Northern Judicial District of West Virginia and elsewhere, the defendant SCOTT D.
TINGLER did knowingly, intentionally and unlawfully combine, conspire, confederate, agree and have
a tacit understanding with persons known and unknown to the Grand Jury to violate Title 21, United
States Code, Section 841(a). It was a purpose and object of the conspiracy to distribute a quantity of
oxycodone, a Schedule II controlled substance, without legitimate medical purpose and outside the usual
course of professional practice, all in violation of Title 21, United States Code, Sections 846 and

841 (b\(1)(C).
UIsU Es Zu gud be Pus | USAU LLARK

Case 1:19-cr-00027-IMK-MJA Document 1 Filed 05/01/19 Page bof 3 Pagelb' ##2°°"°'*

COUNT TWO
(False Tax Return)

On or about April 10, 2015, within the Northern District of West Virginia, the
defendant SCOTT D. TINGLER did willfully attempted to evade and defeat income tax due and
owing by him to the United States of America, for the calendar year 2014, by preparing and causing to
be prepared, and by signing and causing to be signed, a false and fraudulent Form 1040 U.S. Individual
Income Tax Return, which was submitted to the Internal Revenue Service. On that tax return, the
defendant SCOTT D. TINGLER reported and caused to be reported that his taxable income for the
calendar year 2014 was negative $44,402.00 and that the amount of tax due and owing was $0.00. In
fact, as the defendant SCOTT D. TINGLER knew, his taxable income for the calendar year 2014 was
greater than the amount reported on the tax return, and as a result of such additional taxable income,
there was additional tax due and owing to the United States of America.

In violation of Title 26, United States Code, Section 7206(1).
VaRrUEfeVig Ui. Ge FAA ad Ld é Ug | Usa) LLARRSEOU

Case 1:19-cr-00027-IMK-MJA Document 1 Filed 05/01/19 Page 3 of 3 Pagel #73"°/°"

FORFEITURE ALLEGATION
(Controlled Substance Act)

L. Pursuant to Title 21, United States Code, Section 853 and Title 21, United States Code,
Section 846, the government will seek the forfeiture of property as part of the sentence imposed in this
case, that is, the forfeiture of any property used, or intended to be used, to commit or to facilitate the
commission of the above referenced offense, and any property constituting, or derived from, proceeds
obtained directly or indirectly, as a result of such offense, and a money judgment in the amount of at
least $1,845,000.00, and one 2016 GMC Sierra 3500HD.

2. Pursuant to Title 18, United States Code, Section 982(b)(1), and Title 28, United States
Code, Section 2461(c), the government will seek forfeiture of substitute property up to the value of
property subject to direct forfeiture that is not available for forfeiture on account of any act or omission

contemplated by Title 21, United States Code, Section 853(p)(1).

lich Cae

WILLIAM J. POWELL
United States Attorney

 

Sarah E. Wagner
Assistant United States Attorney
